Citation Nr: 0002272	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-12 408	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York 


THE ISSUES 

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine, cervical spine, and right knee.  

2.  Entitlement to an increased rating for osteochondritis 
dissecans of the right hip with post-traumatic arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from February 1982 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1998 rating 
decisions which denied claims for an increased rating for 
service-connected right hip disability and service connection 
for arthritis of the lumbosacral spine, cervical spine, and 
right knee.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has arthritis of the lumbosacral spine, 
cervical spine, or right knee that is attributable to 
military service or to already service-connected disability.  

2.  Service-connected right hip disability is manifested by 
full extension and flexion of the hip joint with pain on 
rotation, as well as other complaints of pain which are 
significantly exaggerated.  


CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the 
lumbosacral spine, cervical spine, or right knee is not well 
grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for osteochondritis dissecans of the right hip with post-
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5003, 5010, 5251, 5252, 5253, 
5255) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show occasional 
treatment for a right hip disorder and occasional complaints 
of right knee pain following an injury in 1982.  In July 
1982, the veteran was first seen for intermittent, "in & 
out" right hip and right knee pain since an injury during 
basic training.  On examination, the right knee had no 
swelling, tenderness, discoloration, effusion, or quadriceps 
atrophy.  The right hip had limited range of motion 
accompanied by pain.  Tenderness of the right knee pre-
patellar region was noted, and the assessment was pre-
patellar bursitis.  

The veteran was seen in May 1983 with recurrence of right 
knee and right hip injury and pain.  A history of prior 
trauma to the same leg was noted.  The assessment was a 
lesion of the distal femur, and a questionable internal 
derangement of the right knee.  A bone scan revealed 
avascular necrosis of the left femoral head.  In June and 
August 1983, complaints of right knee and right hip pain were 
again reported, with notation of a cystic mass on the 
anterior right femoral head.  The veteran was recommended for 
light or limited duty due to a hip disorder.  

In January 1984, the veteran was seen with an initial 
impression of probable osteochondritis dissecans, multiple 
joints.  X-rays of the shoulder, knees, ankles and elbows 
were scheduled, as well as a computerized tomography scan (CT 
scan).  X-rays were noted to show a femoral cyst of the right 
and left hips.  In February 1984, an examiner noted that all 
studies, including the bone scan, had been within normal 
limits.  The impression was subjective complaints of right 
knee pain, without any objective correlation.  

The veteran was recommended for a 30-day limited profile for 
osteochondritis dissecans of the right hip.  In December 
1984, notation was made of a history of osteochondritis 
dissecans of the right hip, and the veteran was placed on 
temporary limited duty profile for her right hip pain.  

The veteran was afforded a VA examination in December 1985.  
The veteran reported that an in-service fall had resulted in 
an injury of both the right hip and right knee.  She reported 
very little trouble with her right knee, other than 
occasional pain.  Examination of the right knee was 
unremarkable.  X-rays of the right hip were obtained and 
showed moderate osteoarthritic changes of the right hip, with 
some local irregularity close to the fovea.  The right knee 
x-rays revealed a small lesion in the medial posterior distal 
right femur consistent with a partly ossified fibroma.  The 
examiner's diagnoses were old osteochondritis dissecans of 
the right hip with moderate degenerative arthritis, and a 
small ossified fibroma of the right knee.  

By a January 1986 rating decision, the RO granted service 
connection for osteochondritis dissecans with degenerative 
arthritis of the right hip.  A 10 percent evaluation was 
assigned under Diagnostic Code 5003 and the rating has 
remained in effect since that time.  Service connection was 
also established for the ossified fibroma of the right distal 
femur, as demonstrated on the VA x-rays detailed above.  

On VA orthopedic examination in March 1989, the examiner 
noted that the veteran had been previously examined at VA for 
the same right hip condition, and that the symptoms of that 
disorder had not changed.  The diagnosis was residuals of old 
osteochondritis dissecans of the right hip, with post-
traumatic degenerative arthritis of the hip, with stress 
symptoms and movement pain, unchanged.  

Private treatment records of 1992 refer to treatment for a 
disorder not pertinent to the claims on appeal.  It is noted 
that a March 1992 chest x-ray revealed early degenerative 
changes of the thoracic spine, with reactive sclerosis and 
joint space narrowing.  Abdominal x-rays revealed surgical 
staples projected over the lumbosacral spine area.  

On VA examination in July 1995, the veteran reported a 
history of pain in the right knee, back, and hips.  It was 
felt that a major portion of the veteran's complaints were of 
functional origin, rather than organic.  X-rays were obtained 
and noted to reveal degenerative changes of the pelvis and 
both hips.  Right knee x-rays were found to be unremarkable.  

On VA examination in April 1997, the veteran again reported a 
history of a traumatic right knee injury in 1982 while in 
boot camp during her early military service.  She complained 
of right knee, right hip, low back and left leg pain, with 
occasional right leg pain, symptoms which reportedly 
interfered with her sleep.  On examination, the veteran was 
in no apparent distress, her ambulation into the examining 
room, getting into and out of a chair, and dressing and 
undressing were all performed without difficulty.  Range of 
motion of the bilateral hips was 0 to 125 degrees, with 
complaints of pain on internal and external rotation, which 
the examiner noted to be significantly exaggerated.  

The examiner concluded that the veteran had exaggerated pain 
response with arm failing, grimacing and knee buckling with 
all ranges of motion, as well as with palpation of the lumbar 
spine and paraspinals.  Subjective complaints of diminished 
sensation in the lateral aspect of the right foot and 
anterior aspect of the knee were noted, with no diminished 
sensation identified on examination.  The impression was 
diffuse degenerative joint disease of the lumbar spine, 
bilateral hips and sacroiliac joints.  It was felt that 
degenerative changes were consistent with the patient's age, 
and because there was no degenerative joint disease noted in 
the knees, it appeared unlikely that the disease was 
significantly related to service-connected injury.  X-ray 
reports revealed minimal degenerative joint disease 
predominantly at L5, normal bilateral hips, normal pelvis, 
and slight flattening of the left lateral tibial plateau with 
an otherwise negative evaluation of the knees.  

Subsequently prepared VA out-patient treatment records for 
1997 show treatment for disorders not pertinent to the 
appeal, but with notation of continued complaints of back, 
neck and knee pain.  

Private treatment records show participation in a physical 
therapy regimen for complaints of right low back, right knee, 
and left shoulder pain.  The veteran reported that these 
symptoms had increased since surgery in 1992 for a disorder 
not pertinent to the appeal.  An August 20, 1997, physical 
therapy treatment summary indicates that, with regard to her 
right hip and right knee complaints, x-rays had been 
negative.  X-ray reports from this facility dated a few weeks 
earlier than the treatment summary revealed degenerative 
changes of the cervical spine, at C4-C6, and a Grade I 
retrolisthesis at L4-5, which was thought to possibly be 
degenerative.  Hospital progress notes of October 1997 
indicate degenerative joint disease of the back and neck, by 
history, with subsequent notation of this history.  See 
October 31, 1997 progress note.  

II.  Analysis

Service Connection for Arthritis of the 
Lumbosacral Spine, Cervical Spine, and Right Knee

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  


A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded: (1) There must be competent 
(medical) evidence of a current disability; (2) competent 
(lay or medical) evidence of incurrence or aggravation of 
disease or injury in service; and, (3), competent (medical) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  This third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The evidence of record shows a current diagnosis of 
lumbosacral arthritis on both private and VA examinations, as 
well as cervical spine and right knee degenerative arthritis 
on private examination, but not on VA examination, including 
on most recent examination in April 1997.  The salient point 
is, however, that no competent medical nexus evidence is of 
record to link any current lumbosacral, cervical spine, 

or right knee arthritis to the veteran's active military 
service.  Additionally, no such problem is show until many 
years after the veteran's separation from active duty in 
1985.  Accordingly, her claim for service connection is not 
well grounded.  See Caluza, 7 Vet. App. at 506.  

The Board notes that the service medical records show an 
initial diagnosis of right knee bursitis on examination in 
July 1982, following notation of a right hip and right knee 
injury.  The veteran has claimed service connection for 
arthritis of the right knee, however.  The claimed disorder 
is not shown in service, nor was the bursitis diagnosis 
revisited by any in-service examiner.  Indeed, subsequently 
prepared service medical records include notations that her 
complaints of right knee pain were subjective and without 
objective correlation.  Right knee arthritis was not shown on 
VA examination in December 1985, a few months after her 
separation from service, in March 1989, July 1995, or on most 
recent VA examination in April 1997.  Accordingly, right knee 
arthritis is neither shown in service nor shown to be due to 
an in-service knee injury or manifest within a year of 
separation from service.  See Caluza, 7 Vet. App. at 506; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran's claim of service connection for lumbosacral and 
cervical spine arthritis fails for similar reasons, namely, 
no medical nexus evidence.  No lumbosacral or cervical spine 
injury, or arthritis in these areas is shown in service, or 
within a year after separation from such service , and 
without any competent medical evidence to show that current 
arthritis of the lumbosacral or cervical spine is 
attributable to the veteran's active military service, or to 
an incident or injury in service, a well-grounded claim is 
not presented.  

Additionally, no medical evidence has been presented to 
suggest that lumbosacral spine, cervical spine, or right knee 
arthritis is due to or made worse by already service-
connected disability.  38 C.F.R. § 3.310.  Although the 
veteran has argued that the RO's original grant of service 
connection for arthritis of the right hip constituted a grant 
of service connection for degenerative arthritis wherever it 
appeared, the Board does not find that the RO intended to 
grant service connection 

for disability other than that affecting the right hip.  The 
available evidence and the RO's explanation in the January 
1986 rating decision lead to the conclusion that service 
connection was granted for disability of the right hip only.  
It was merely rated in accordance with Diagnostic Code 5003 
(degenerative arthritis).  Subsequently, the rating code was 
changed by the RO from Diagnostic Code 5003 to Diagnostic 
Code 5010 in order to make clearer the disability for which 
service connection was granted, namely traumatic arthritis.  
However, there is no indication that this switch was 
tantamount to a severance of service connection for some more 
broadly defined disability.  Since the change in the 
Diagnostic Code is permissible when it is clear that the 
disability for which service connection was granted was not 
changed, see VAOPGCPREC 13-92 (June 2, 1992); 57 Fed. Reg. 
49746 (1992), the Board finds that the original grant of 
service connection for right hip arthritis did not constitute 
a grant of service connection for a systemic disease process 
which would include the lumbosacral spine, cervical spine, or 
right knee.

It has been asserted on the veteran's behalf that she is 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 
(West 1991).  However, the benefit-of-the-doubt doctrine only 
applies if VA adjudicators reach the merits of the claims.  
As the veteran has not presented a well-grounded claim of 
service connection for lumbosacral spine, cervical spine, or 
right knee arthritis, the Board does not reach the merits; 
the benefit-of-the-doubt doctrine is inapplicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999). The 
VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4 
identifies separate diagnostic codes for various 
disabilities.  The governing regulations provide that the 
higher of any two evaluations will be assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).  

Degenerative or traumatic arthritis is rated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999).  Arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a Diagnostic Code 5003.  (Osteochondritis dissecans, an 
unlisted condition, has been rated by analogy to Diagnostic 
Code 5003.  38 C.F.R. § 4.20 (1999).)

The veteran has asserted that her service-connected right hip 
disorder warrants a rating in excess of 10 percent on account 
of her pain and functional impairment.  It has been argued on 
her behalf that application of the principles set forth in 
38 C.F.R. §§ 4.40, 4.45 warrant an evaluation in excess of 10 
percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that criteria which provide a 
rating on the basis of loss of range of motion require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional debility caused by pain or other functional 
losses, such as weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca, supra. 

The function of the hip may be evaluated under Diagnostic 
Codes 5250, 5251, 5252, 5253, 5254, or 5255.  Diagnostic Code 
5250, regarding ankylosis of the hip, unfavorable, 
intermediate, and favorable, and is not for application in 
this case because ankylosis of the hip is neither shown by 
the evidence of record, nor reported by the veteran.  
Similarly, the evidence of record neither shows the hip 

joint to be flail, nor the femur to have any fracture or 
malunion.  Accordingly, Diagnostic Codes 5254 and 5255, which 
set forth criteria for rating a flail joint or fracture of 
the femur, are not for application.  

Limitation of motion of the hip is evaluated under Diagnostic 
Codes 5251, 5252 and 5253.  Diagnostic Code 5251 allows for a 
10 percent rating for limitation of extension of the thigh to 
5 degrees.  Diagnostic Code 5252 provides for a 10 percent 
rating where limitation of flexion of the thigh is limited to 
45 degrees.  If such limitation is to 30 degrees, a 20 
percent rating is available, and a 30 percent rating is 
assigned for limitation of flexion of the thigh to 20 
degrees.  A 40 percent rating is for assignment when flexion 
is limited to 10 degrees.  Under Diagnostic Code 5253, 
limitation of rotation of the thigh of the affected leg, that 
is, an inability to toe-out more than 15 degrees, and 
limitation of adduction of the thigh, that is, an inability 
to cross one's legs, both warrant a 10 percent rating.  A 20 
percent rating is assigned for limitation of abduction of the 
thigh, with motion lost beyond 10 degrees.  

The Board is of the opinion that the evidence of record, in 
light of all pertinent laws and regulations including the 
principles embodied in 38 C.F.R. §§ 4.40, 4.45, warrants no 
more than the currently assigned 10 percent rating.  A VA 
examiner in April 1997 determined that the veteran's 
complaints of pain were significantly exaggerated.  With 
consideration of this opinion, and the findings of full range 
of flexion and extension of the right hip, a higher rating is 
not warranted.

The veteran had full extension and flexion of the hips from 0 
to 125 degrees on VA examination in April 1997, and without 
any evidence of greater impairment since that time, an 
evaluation in excess of the 10 percent rating is not 
warranted under Diagnostic Code 5251 or 5252.  (The Board 
notes that normal range of motion of the hip is from 0 
degrees of extension to 125 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.)  While there was pain on 
internal and external rotation, the veteran's complaints of 
pain were thought to be significantly exaggerated.  This 
opinion's significance is underscored by the documented 
medical history found in the veteran's service medical 
records.  See Service medical record dated in February 

1984 regarding the opinion that her subjective complaints of 
pain were not objectively supported.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion).  

Considering potentially applicable rating criteria as set 
forth above, any pain or other functional impairment does not 
rise to a level greater than that which is contemplated by 
the 10 percent rating.  38 C.F.R. § 4.71a.  

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (1999).  Although 
the veteran has described her pain as being so bad that she 
cannot work, the evidence shows that her complaints are 
exaggerated, and her hip has full range of motion of flexion 
and extension.  Moreover, her right hip has not resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  It is undisputed that her right hip 
has some adverse affect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

ORDER

Service connection for arthritis of the lumbosacral spine, 
cervical spine, or right knee is denied.  

An increased rating for osteochondritis dissecans of the 
right hip with post-traumatic arthritis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

